490 U.S. 920 (1989)
CALIFORNIA ET AL.
v.
UNITED STATES ET AL.
No. 87-1165.
Supreme Court of United States.
Argued November 28, 1988
Decided June 12, 1989
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Jerome C. Muys argued the cause for petitioners. With him on the briefs were Warren J. Abbott, Fred Vendig, Karen L. Tachiki, James F. Roberts, Justin McCarthy, John K. Van de Kamp, Attorney General of California, R. H. Connett and N. Gregory Taylor, Assistant Attorneys General, and Douglas B. Noble, Deputy Attorney General, Robert K. Corbin, Attorney General of Arizona, and Anthony B. Ching, Solicitor General.
Edwin S. Kneedler argued the cause for the United States. With him on the brief were Solicitor General Fried, Assistant Attorney General Marzulla, Deputy Solicitor General Wallace, Edward J. Shawaker, and Sarah P. Robinson. Dale T. White argued the cause for the tribal respondents. With him on the brief were William E. Strickland and Scott B. McElroy.[*]
PER CURIAM.
The judgment below is affirmed by an equally divided Court.
JUSTICE MARSHALL took no part in the consideration or decision of this case.
NOTES
[*]  Richard Dauphinais filed a brief for the Klamath Tribe et al. as amici curiae urging affirmance.